                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         CASE NO. 2:19-CV-00139
for the use and benefit of ACA
MECHANICAL INDUSTRIAL, LLC

VERSUS                                           JUDGE JAMES D. CAIN, JR.

GSLA LLC                                         MAGISTRATE JUDGE KAY


                              MEMORANDUM ORDER

      Before the court is a Motion for Default Judgment [doc. 23] filed by plaintiff ACA

Mechanical Industrial, LLC (“ACA”) against defendant GSLA LLC (“GSLA”) under

Federal Rule of Civil Procedure 55(b).

                                            I.
                                     BACKGROUND

      This dispute arises from a subcontract for work on an army base in Vernon Parish,

Louisiana. The Army Corps of Engineers (“owner”) hired GSLA to as general contractor

on a project known as the North Fort Polk Fire Station Addition. Doc. 1; see doc. 23, att.

2, ¶ 2. In August 2017 GSLA subcontracted with ACA to provide labor and materials for

the completion of HVAC and plumbing work in accordance with the prime contract, for

the sum of $277,480. See doc. 23, att. 2, pp. 5–18. ACA performed this work from October

16, 2017, through February 5, 2018, when the owner terminated the prime contract with

GSLA. Id. at 2.
        ACA filed suit in this court on February 4, 2019, raising claims against GSLA for

breach of contract and under the Miller Act, 40 U.S.C. § 3131 et seq. 1 Doc. 1. It effected

service on GSLA on May 10, 2019. Doc. 14. No response was made, however, and the

clerk made an entry of default as to GSLA on July 25, 2019. Doc. 17. The court denied

ACA’s first motion for default judgment, after ACA failed to account for the fact that the

address used for GSLA on its summons did not match the one provided for the company’s

registered agent on the Louisiana Secretary of State’s website. Doc. 19. ACA has now

provided additional information on the address used. Accordingly, the court considers its

renewed motion for default judgment.

                                                    II.
                                        LAW & APPLICATION

    A. Validity of Service

        Service on an LLC is governed by the same rules applicable to corporations. E.g.,

Diamond Servs. Corp. v. Oceanografia SA de CV, 2013 WL 312368, at *4 (W.D. La. Jan.

24, 2013). Federal Rule of Civil Procedure 4(h) provides that a plaintiff can serve a

corporation multiple ways, including by effecting service under state law. Under Louisiana

law, service on an LLC is made by personal service on its agent for service of process. La.

Code Civ. P. arts. 1266, 1232.

        ACA’s proof of service reflects that a summons was served on “GSLA” at an

address on Taylor Oaks Lane in Alexandria, Louisiana, on May 10, 2019. Doc. 14.




1
  ACA also brought suit against GSLA’s payment bond surety, Aegis Security Insurance Company, but settled all
claims against that party with a reservation of rights against GSLA. See docs. 1, 13.


                                                    -2-
According to the Louisiana Secretary of State’s Business Filings database, the company’s

registered agent for service is Martin W. Johnson and his address is an office on MacArthur

Drive in Alexandria, Louisiana. ACA now shows, however, that Johnson’s residence is

located at the Taylor Oaks address, as reflected in GSLA’s Articles of Organization. Doc.

23, att. 7, p. 2. ACA also provides an affidavit from the private investigator who executed

the proof of service, and now states that he served GSLA by personally serving Johnson at

the Taylor Oaks address on that date. Service on GSLA in May 2019 was thus valid and

there is no obstacle to considering the motion for default judgment at this time.

   B. Entitlement to Default Judgment

       1. Liability

       Under Federal Rule of Civil Procedure 55, a plaintiff may apply for a default

judgment after the clerk has entered a default against the defendant for failure to plead or

otherwise respond to a complaint. Once default is entered, the plaintiff’s well-pleaded

factual allegations are deemed admitted and the plaintiff may apply for judgment based on

those pleadings. See Nishimatsu Const. Co. v. Houston Nat. Bank, 515 F.2d 1200, 1206

(5th Cir. 1975). No party is entitled to default judgment as a matter of right, however. Lewis

v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001). Instead, the court then determines whether

grounds for the judgment exist. Wooten v. McDonald Transit Ass’n, Inc., 788 F.3d 490,

497–98 (5th Cir. 2015). To this end it looks to Federal Rule of Civil Procedure 8, which

requires that a pleading contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Id.; Fed. R. Civ. P. 8(a)(2).




                                               -3-
        ACA seeks default judgment on its breach of contract claims against GLSA. 2

Specifically, it alleges that GSLA breached the subcontract by failing to pay ACA for labor,

services, and material “furnished in the prosecution of the work in accordance with the

terms of the Subcontract.” Doc. 1, ¶ 14. It further alleges:

               In accordance with Article 7.2.4 of the Subcontract, ACA is entitled
        to payment for work executed, costs incurred by reason of GSLA’s
        termination by the Owner, and reasonable overhead and profit on the work
        not executed.

Id. at ¶ 15. Article 7.2.4 provides, however:

               In case of such termination for the Owner’s convenience, the
        Subcontractor shall be entitled to receive payment for Work executed, and
        costs incurred by reason of such termination, along with reasonable profit
        and overhead on the Work not executed.

Doc. 23, att. 2, p. 12 (emphasis added). ACA does not allege the basis on which the prime

contract was terminated, nor does it allege entitlement to identical damages based on a

termination of the prime contract for cause. Accordingly, it must amend its motion to show

entitlement to damages under the subcontract.

        2. Damages

        Once liability is established by default, it is the court’s duty to determine the amount

of damages due. United States v. Shipco Gen., Inc., 814 F.2d 1011, 1014 (5th Cir. 1987).

Where the amount claimed is a liquidated sum or one capable of mathematical calculation,

it may be determined without an evidentiary hearing. James v. Frame, 6 F.3d 307, 310 (5th


2
 This suit arises under the Miller Act, 40 U.S.C. § 3131 et seq., and it is on that basis that ACA has already
obtained relief from Aegis. The Miller Act does not replace breach of contract claims, however, and these
may be maintained concurrently under state law. Superior Insulation Co. v. Robert E. McKee, Inc., 702
F.Supp. 1298, 1302 (N.D. Tex. 1988); Consol. Elec. & Mech., Inc. v. Biggs Gen. Contracting, Inc., 167
F.3d 432, 435 (8th Cir. 1999).


                                                     -4-
Cir. 1993). A sum is capable of mathematical calculation when it can be “computed with

certainty by reference to the pleadings and supporting documents alone.” Id. at 311

(citation omitted).

       ACA claims damages in the amount of $51,132.00 (less the $48,372.00 received

from the surety, for a total of $2,760.00) for payment on the completed work on the project.

It supports this figure with an affidavit from managing member Larry Prestridge. Doc. 23,

att. 2, p. 2, ¶¶ 7–9. It also claims $52,101.62 in damages for lost profits and overhead, as

supported by Prestridge’s affidavit and based on its pre-project estimates. Id. at p. 2, ¶ 10;

see id. at pp. 19–25. Finally, it claims interest under Article 15.2 of the subcontract, from

April 1, 2018 (the payment due date) onward at the Louisiana judicial interest rate. Id. at

p. 3, ¶¶ 12–13. The court finds that these sums are adequately supported and will award

the requested damages upon a showing of the plaintiff’s entitlement to default judgment.

                                             III.
                                        CONCLUSION

       For the reasons stated above, the Motion for Default Judgment [doc. 23] is DENIED

at this time, without prejudice to plaintiff’s right to amend.

       THUS DONE AND SIGNED in Chambers on this 13th day of March, 2020.


                       _____________________________________
                                JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                              -5-
